DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Action is responsive to Applicant’s Application filed 11/23/2020. 
3. Claims 1-20 are presented in which claims 1, 8 and 14 are independent, examined and pending.
Response to Arguments
4.  Applicant's arguments filed 05/09/2022 have been fully considered, as per the Examiner’s responses, please refer to below discussions.
4.1.  Concerning the Applicant’s assessments on the Charania and Francis references, the Examiner respectfully agreed with.
4.2. As per the Applicant’s argument that “The Office Action cites to Francis for all elements of the pending independent claims related to the "confidence metric" However, the Office Action's citation to Francis for the "confidence metric" element is flawed. In particular, Francis talks about showing a confidence bar on an RFID tag reader as a person drives around a warehouse, letting the person know how close they might be to a target tagged object. By contrast, the claimed confidence metric relates to a level of confidence in whether a chosen location identifier, e.g., "Minute Maid Park," for the geographic location of a cluster of images is actually the correct name of the location where a particular image in the cluster was generated”, the Examiner respectfully submits the following:
First of all, the claim recites calculating a confidence metric, which is not further clarified as “a level of confidence” in the claim texts, nor the claim require the confidence metric relates to “a level of confidence in whether a chosen location identifier” for “the geographic location of a cluster of images is actually the correct name of the location where a particular image in the cluster was generated”.
Even for the purpose of following the Applicant’s rationale, Francis teaches providing a signal indicative of the distance between the interrogator and the target tag and the signal indicative of distance being displayed to representation of “confidence level”. 
Francis teaches “a signal indicative of distance” as a digital asset and the signal indicative of distance is represented in bar as a confidence metric and level that the signal (indicative of distance) was generated at a location corresponding to the location identified by and from a set of the RFID tags. 
Therefore, Francis seems be very well teaching calculating a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier. 
The Examiner further respectfully submits that Francis is incorporated to cure a deficiency of Charania references.
The Applicant further kindly described how the application calculating different confidence levels of three identified locations with respective different confidence values ("Toyota Center" (e.g., 10% confidence), “Minute Maid Park" (e.g., 90% confidence) and "George R. Brown Convention Center" (e.g., 5% confidence)). In some extremely parallel endeavors, Francis similarly teaches different confidence levels (indicative of distance) for three RFID tags 130, 140 and 150. This endeavors further shows how the Applicant’s claim is so closely and royally interpreted.
Double Patenting
5.1. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Parent 10846343.  Although the conflicting are not patentably distinct from each other because since the claim of the Parent 10846343 contains the very elements of the claims of the instant application, and as such, anticipate the claims of the instant application. See table below for the corresponding claims in conflict between the instant application and U.S. Patent 10803492under the rejections.
Listed below, by example, is the comparison and rejection of method claims 1-20 of the instant application to and by the method claims 1-20 of the U.S. Patent 10846343. 
Please note the listing makes comparison of all claims between the instant application and the Patent.

Instant Application claims 1-20
 Patent 10846343 claims 1-20
1. A method performed by one of more processors of a computing device, comprising: 
    identifying a collection of digital assets having at least a first digital asset and a second digital asset, the collection of digital assets being stored on the computing device; 
    



determining a first geographic location for a location cluster of digital assets comprising the first digital asset and the second digital asset based, at least in part, on location metadata associated with the first digital asset; 













    determining a location identifier for the first geographic location, wherein the location identifier is within a target range of the first geographic location; 





    calculating a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier; and 



associating the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold.

5. The method of claim 1, further comprising: 
    updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.

2. The method of claim 1, further comprising: 
    generating a consolidated address for a location cluster of digital assets comprising the first digital asset and the second digital asset.



























3. The method of claim 1, further comprising: 
    determining a first time for the first digital asset based, at least in part, on time metadata associated with the first digital asset; 
    and calculating a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the time range satisfying a minimum duration.

4. The method of claim 1, further comprising: 
    calculating a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the distance range satisfying a minimum distance.























6. The method of claim 5, further comprising: 
    accessing the knowledge graph to make a determination that metadata for the first digital asset are consistent, at least in part, with a meaning associated with the location identifier.











7. The method of claim 1, further comprising: 
    associating the second digital asset with the location identifier, in accordance with a determination that the confidence metric exceeds the confidence threshold.








8. A computing device, comprising: 
    one or more memories; 
    and one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories to: 
    identify a collection of digital assets having at least a first digital asset and a second digital asset, the collection of digital assets being stored on the computing device; 
    determine a first geographic location for a location cluster of digital assets comprising the first digital asset and the second digital asset based, at least in part, on location metadata associated with the first digital asset; 












    determine a location identifier for the first geographic location, wherein the location identifier is within a target range of the first geographic location; 




    calculate a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier; and




associate the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold.

11. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to: 
    update a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.





























9. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to: 
    determine a first time for the first digital asset based, at least in part, on time metadata associated with the first digital asset; and
calculate a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the time range satisfying a minimum duration.

10. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to: 
    calculate a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the distance range satisfying a minimum distance.







































12. The computing device of claim 11, wherein the one or more processors are further configured to execute the instructions to: 
    access the knowledge graph to make a determination that metadata for the first digital asset are consistent, at least in part, with a meaning associated with the location identifier.









13. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to: 
    associate the second digital asset with the location identifier, in accordance with a determination that the confidence metric exceeds the confidence threshold.




14. A non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising: 
    identifying a collection of digital assets having at least a first digital asset and a second digital asset, the collection of digital assets being stored on the computing device; 
    determining a first geographic location for a location cluster of digital assets comprising the first digital asset and the second digital asset based, at least in part, on location metadata associated with the first digital asset; 
  












  determining a location identifier for the first geographic location, wherein the location identifier is within a target range of the first geographic location; 
    calculating a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier; and




associating the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold.
18. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform operations, further comprising: 
   



 updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.

15. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform operations, further comprising: 
    generating a consolidated address for a location cluster of digital assets comprising the first digital asset and the second digital asset.




























16. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform operations, further comprising: 
    determining a first time for the first digital asset based, at least in part, on time metadata associated with the first digital asset; 
    and calculating a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the time range satisfying a minimum duration.
















17. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform operations, further comprising: 
    calculating a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the distance range satisfying a minimum distance.














19. The non-transitory computer-readable medium of claim 18, wherein the instructions cause the one or more processors to perform operations, further comprising: 
    accessing the knowledge graph to make a determination that metadata for the first digital asset are consistent, at least in part, with a meaning associated with the location identifier.





20. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform operations, further comprising: 
    associating the second digital asset with the location identifier, in accordance with a determination that the confidence metric exceeds the confidence threshold.
 1. A method performed by one of more processors of a computing device, comprising:     identifying a collection of digital assets having at least a first digital asset and a second digital asset, the collection of digital assets being stored on the computing device;     generating a consolidated address for a location cluster of digital assets comprising the first digital asset and the second digital asset;     determining a first geographic location for the consolidated address based at least in part on location metadata associated with the first digital asset;  

   determining a first time for the first digital asset based at least in part on time metadata associated with the first digital asset;     calculating a distance range between the first geographic location and a second geographic location, the second geographic location based at least in part on location metadata associated with the second digital asset;     transmitting a request, to a web service, for a plurality of location identifiers within a target range of the first geographic location; 



    calculating a time range between the first time and a second time, the second time based at least in part on time metadata associated with the second digital asset;     calculating a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to at least one of the plurality of location identifiers, the confidence metric calculated in accordance with the distance range satisfying a minimum distance and the time range satisfying a minimum duration;     associating the first digital asset with the at least one of the plurality of location identifiers in accordance with the confidence metric exceeding a confidence threshold; and

updating a knowledge graph stored in the computing device to include the association between the first digital asset and the at least one of the plurality of location identifiers.






2. The method of claim 1, further comprising:     transmitting a request, to a second location service, the second location service tracking a history of geographic locations for the computing device over time, the request to the second location service requesting a length of time the computing device was located within a specified distance from the plurality of location identifiers within the target range of the first geographic location;     and modifying the confidence metric based at least in part on the length of time the computing device spent within the specified distance from the plurality of location identifiers within the target range of the first geographic location.

3. The method of claim 2, further comprising:     accessing the knowledge graph to for a determination that metadata for the first digital asset are consistent at least in part with a meaning associated with at least one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the metadata for the first digital asset and the meaning associated with the one of the plurality of location identifiers.












4. The method of claim 1, further comprising:     collecting the plurality of location identifiers within the target range of the first geographic location;     verifying that the time range exceeds the minimum duration;     applying matching techniques to a plurality of metadata associated with the location identifiers;     filtering the location identifiers based at least in part on a statistical model;     and modifying the confidence metric based at least in part on applying the matching techniques and filtering the location identifiers.

5. The method of claim 1, further comprising:     associating the second digital asset with the at least one of the plurality of location identifiers in accordance with a determination that the confidence metric exceeds the threshold;     and updating the knowledge graph stored in the computing device to include the association between the second digital asset and the at least one of the plurality of location identifiers.

6. The method of claim 1, further comprising:     accessing a telephone call history on the computing device to correlate a call to the location;     and modifying the confidence metric based at least in part on a correlation between the location and the telephone call history.

7. The method of claim 1, further comprising:     accessing a calendar on the computer device to correlate an appointment at least one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the one of the plurality of location identifiers and the appointment.







8. A computing device, comprising:     one or more memories;     and one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories to:     identify a collection of digital assets having at least a digital asset, the collection of digital assets being stored on the computing device; 

    determine a geographic location for the digital asset based at least in part on location metadata associated with the digital asset; 

    determine a creation time for the digital asset based at least in part on time metadata associated with creation of the digital asset;     generate a subset of the collection of digital assets, the subset comprising digital assets within a location range of the geographic location and a time range of the creation time;     transmit a request, to a web service, for a plurality of location identifiers corresponding to a target range of the geographic location; 



    calculate a distance range between a first location of a plurality of locations for the plurality of location identifiers and the geographic location of the digital asset;     calculate a confidence metric for the subset of the collection of digital assets indicating a degree of confidence that the subset of digital assets was generated at a location corresponding to at least one of the plurality of location identifiers, the confidence metric calculated in accordance with the distance range satisfying a minimum distance and the time range satisfying a minimum duration;     associate the subset of the collection of digital assets with the at least one of the plurality of location identifiers in accordance with the confidence metric exceeding a confidence threshold; and    



update a knowledge graph stored in the computing device to include the association between each of the digital assets of the subset of digital assets and the at least one of the plurality of location identifiers.

9. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     transmit a request, to a second location service, the second location service tracking a history of geographic locations for the computing device over time, the request to the second location service requesting a length of time the computing device was located within a specified distance from the plurality of location identifiers within the target range of the geographic location;     and modify the confidence metric based at least in part on the length of time the computing device spent within the specified distance from the plurality of location identifiers within the target range of the geographic location; and
identifiers within the target range of the geographic location.





























10. The computing device of claim 9, wherein the one or more processors are further configured to execute the instructions to:     access the knowledge graph to for a determination that metadata for the digital asset are consistent at least in part with a meaning associated with at least one of the plurality of location identifiers;     and modify the confidence metric based at least in part on a correlation between the metadata for the digital asset and the meaning associated with the one of the plurality of location identifiers.

11. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     collect the plurality of location identifiers within the target range of the geographic location;     verify that the time range exceeds the minimum duration;     apply matching techniques to a plurality of metadata associated with the location identifiers;     filter the location identifiers based at least in part on a statistical model;     and modify the confidence metric based at least in part on applying the matching techniques and filtering the location identifiers.

12. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     associate a second digital asset with the at least one of the plurality of location identifiers in accordance with a determination that the confidence metric exceeds the threshold;     and update the knowledge graph stored in the computing device to include the association between the second digital asset and the at least one of the plurality of location identifiers.

13. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     accessing a telephone call history on the computing device to correlate a call to an establishment associated with one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the establishment and the telephone call history.




14. A non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising:     identifying a collection of digital assets having at least a digital asset, the digital asset collection being stored in a memory on the computing device;   

  determining a geographic location for the digital asset based at least in part on location metadata associated with the digital asset;     determining a creation time for the digital asset based at least in part on time metadata associated with the digital asset;     generating a subset of the collection of digital assets, the subset comprising only digital assets within a location range of the geographic location and within a time range of the creation time;     transmitting a request, to a web service, for a plurality of location identifiers corresponding to a target range of the geographic location;     calculate a distance range between a first location of a plurality of locations for the plurality of location identifiers and the geographic location;   
  calculating a confidence metric for the subset of digital assets indicating a degree of confidence that the subset of digital assets was generated at a location corresponding to the first location, the confidence metric calculated in accordance with the distance range satisfying a minimum distance and the time range satisfying a minimum duration;     associating the subset of the digital assets with a first location identifier in accordance with the confidence metric exceeding a confidence threshold; and    



updating a knowledge graph stored in the computing device to include the association between each of the digital assets of the subset of digital assets and the first location identifier.










15. The non-transitory computer-readable medium of claim 14, further comprising:     transmitting a request, to a second location service, the second location service tracking a history of geographic locations for the computing device over time, the request to the second location service requesting a length of time the computing device was located within a specified distance from the plurality of location identifiers within the target range of the geographic location;     and modifying the confidence metric based at least in part on the length of time the computing device spent within the specified distance from the plurality of location identifiers within the target range of the geographic location.








16. The non-transitory computer-readable medium of claim 15, further comprising:     accessing the knowledge graph for a determination that metadata for the digital asset are consistent at least in part with a meaning associated with at least one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the metadata for the first digital asset and the meaning associated with the one of the plurality of location identifiers.













17. The non-transitory computer-readable medium of claim 14, further comprising:     collecting the plurality of location identifiers within the target range of the geographic location;     verifying that the time range exceeds the minimum duration;     applying matching techniques to a plurality of metadata associated with the location identifiers;     filtering the location identifiers based at least in part on a statistical model;     and modifying the confidence metric based at least in part on applying the matching techniques and filtering the location identifiers.






18. The non-transitory computer-readable medium of claim 14, further comprising:     associating a second digital asset with the at least one of the plurality of location identifiers in accordance with a determination that the confidence metric exceeds the threshold;     and updating the knowledge graph stored in the computing device to include the association between the second digital asset and the at least one of the plurality of location identifiers.

19. The non-transitory computer-readable medium of claim 14, further comprising:     accessing a telephone call history on the computing device to correlate a call to an establishment associated with at least one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the establishment and the telephone call history.

20. The non-transitory computer-readable medium of claim 14, further comprising:     accessing a calendar on the computer device to correlate an appointment at least one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the one of the plurality of location identifiers and the appointment.



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 1-4, 7-10, 13-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Charania et al.: “AUTOMATED IMAGE ORGANIZATION TECHNIQUES”, U.S. Patent Application Publication 20160110355 A1, filed 2014-10-17 and published 2016-04-21, hereafter “Charania”), in view of 
Francis et al.: “OBJECT TRACKING AND MANAGEMENT SYSTEM AND METHOD USING RADIO-FREQUENCY IDENTIFICATION TAGS”, U.S. Patent Application Publication 20020070862 A1, filed 2000-12-12 and published 2002-06-13, hereafter “Francis”).

As per claim 1, Charania teaches a method performed by one of more processors of a computing device, comprising:
identifying a collection of digital assets having at least a first digital asset and a second digital asset (See [0012] and [0047], automatically identify an event, associated with a group of images in an image library and generate an album containing images associated with the event; and the images may be sorted based on the score of the images. Here the event associated group of images teaches the collection or album of digital assets and the highest and next highest scored images teaches the first and the second images, respectively), 
the collection of digital assets being stored on the computing device (See Fig. 2 and [0048]-[0049], new images are captured by user device 210 and transmitted to album generation component 240 e.g., a “cloud” storage device. Here the cloud storage device teaches computing device);
determining a first geographic location for a location cluster of digital assets comprising the first digital asset and the second digital asset based, at least in part, on location metadata associated with the first digital asset (See [0014]-[0015], the album generation component may identify an event when a group of images include geotags identifying a geographic location. Additionally, or alternatively, the album generation component may identify an event based on information that identifies a geographic location from where telephone calls were made and/or received. Additionally, or alternatively, the album generation component may identify an event based on messaging activity that indicates an event (e.g., the contents of the message indicate an event); and the album generation component may identify images having geotags corresponding to the geographic location. Here identifying event based on geographic location information teaches determining geographic location and the geotag of image corresponding to the geographic location teaches a metadata of the image. Further, an album of sorted images teaches a first and a second images correspondingly);
determining a location identifier for the first geographic location (See Figs. , 5 [0013] and [0053], the image analysis component may determine metadata of the images (e.g., geographic locations associated with the image based on geotags included in the image; and event identification module 510 may also identify attributes of the event (e.g., a geographic location associated with the event, dates associated with the event, etc.). Event identification module 510 may output the event information to image selection and scoring module 520. Here the identified event attribute, geotag or the geographic location self, teaches identified geographic location as identifier).
Charania does not explicitly teach wherein the location identifier is within a target range of the first geographic location.
On the other hand, as an analogous art on identification and detection of digital assets, Francis teaches wherein the location identifier is within a target range of the first geographic location (See [0025] and [0056], the location of Bar code scanner or RFID interrogator implied by the vehicle location is generated and determined; and the vehicle approaches a target location marked by an RFID location tag within the detection range of the interrogator and responds to the interrogation signal. Here the target location marked by an RFID location tag is interpreted the first geographic location while the determined vehicle/ Bar code scanner/RFID interrogator location is interpreted the location identifier).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to apply Francis’ teaching with the Charania references because Francis is dedicated to object tracking and management, Charania is dedicated to organization of digital assets, and the combined teaching would have enabled Charania to improve efficiency of digital assets organization by location detecting and tracking each digital asset item under organization or management. 
Charania in view of Francis further discloses the following: 
calculating a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier (See Francis: [0060], the signal of the first digital asset, the location marker, represented by the RFID tags as signal indicative of distance may in turn be used to generate a visual aid to the operator for approaching a target tag via a user interface. A graphical bar 700, such as that shown in FIG. 9, may be displayed on the onboard computer display 170 to represent the confidence level.); and
associating the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold (See Francis: [0057] and [0060], dynamically attenuating the interrogation signals, namely, beginning interrogation by using interrogation signals of a high RF power level and reducing the power level to the threshold level for the target RFID tag to respond to the interrogation signals; and the confidence level as depicted by the length of the bar 710 may be programmed to vary between a minimum position 720, corresponding to the highest RF power setting, and a maximum position 730, corresponding to the lowest RF power setting. Alternatively, the bar can be programmed to indicate the distance to the target tag).

As per claim 2, Charania in view of Francis teaches the method of claim 1, further comprising:
generating a consolidated address for a location cluster of digital assets comprising the first digital asset and the second digital asset (See Charania: [0014], identify an event when a group of images include geotags identifying a geographic location other than a home location of the user. Here home location suggests home address and geographic location of images suggests address).

As per claim 3, Charania in view of Francis teaches the method of claim 1, further comprising:
determining a first time for the first digital asset based, at least in part, on time metadata associated with the first digital asset (See Francis: Fig. 5 and [0052]-[0053], judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately determined. Here in the time sequence Tag 1 is detected is the time metadata associated with the first digital asset); and
calculating a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset (See Francis: Fig. 5 and [0052]-[0053], judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately determined. Here in the time sequence Tag 2 is detected is the time metadata associated with the second digital asset),
wherein calculating the confidence metric is further based on the time range satisfying a minimum duration (See Francis: Fig. 5 and [0052]-[0053], [0058] the time sequence in which Tag 1 420 and Tag 2 430 are detected, and the net effect of this procedure is that the RF power level of the interrogation signal keeps decreasing as long as the detection range is greater than the distance between the interrogator and the target tag and keeps increasing as long as detection range is smaller than the distance between the interrogator and the target tag. Thus, as the distance between the interrogator and the target tag changes, the power level of the interrogation signal is adjusted to "hunt" for the optimal level so that the detection range matches the distance.).

As per claim 4, Charania in view of Francis teaches the method of claim 1, further comprising:
calculating a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata associated with the second digital asset (See Francis: Fig. 5 and [0052]-[0053], two RFID tags 420 and 430 spaced a short distance apart and judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately determined.),
wherein calculating the confidence metric is further based on the distance range satisfying a minimum distance (See Francis: Fig. 5 and [0052]-[0053], two RFID tags 420 and 430 spaced a short distance apart and judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately determined.).

As per claim 7, Charania in view of Francis teaches the method of claim 1, further comprising:
associating the second digital asset with the location identifier, in accordance with a determination that the confidence metric exceeds the confidence threshold (See Francis: [0057]-[0058] and [0060], and [0052]-[0053], [0058]  dynamically attenuating the interrogation signals, namely, beginning interrogation by using interrogation signals of a high RF power level and reducing the power level to the threshold level for the target RFID tag to respond to the interrogation signals; and the confidence level as depicted by the length of the bar 710 may be programmed to vary between a minimum position 720, corresponding to the highest RF power setting, and a maximum position 730, corresponding to the lowest RF power setting. Alternatively, the bar can be programmed to indicate the distance to the target tag; and the time sequence in which Tag 1 420 and Tag 2 430 are detected, and the net effect of this procedure is that the RF power level of the interrogation signal keeps decreasing as long as the detection range is greater than the distance between the interrogator and the target tag and keeps increasing as long as detection range is smaller than the distance between the interrogator and the target tag. Thus, as the distance between the interrogator and the target tag changes, the power level of the interrogation signal is adjusted to "hunt" for the optimal level so that the detection range matches the distance).

As per claims 8-10 and 13, the claims recite a computing device, comprising one or more memories; and one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories (See Charania: [0064]) to perform the steps of the methods recited in claims 1, 3-4 and 7, respectively, above and rejected under 35 U.S.C. § 103 as being unpatentable over Charania in view of Francis.
Accordingly, claims 8-10 and 13 are rejected along the same rationale that rejected claims 1, 3-4 and 7, respectively.

As per claims 14-17 and 20, the claims recite a non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations (See Charania: [0064]) comprising the steps of the methods recited in claims 1-4 and 7, respectively, above and rejected under 35 U.S.C. § 103 as being unpatentable over Charania in view of Francis.
Accordingly, claims 14-17 and 20 are rejected along the same rationale that rejected claims 1-4 and 7, respectively.

6.2. Claims 5-6, 11-12 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Charania in view of Francis, as applied to claims 1-4, 7-10, 13-17 and 20 above and further in view of
JOHNSON et al.: “DEVICE, SYSTEM AND METHOD FOR CONTROLLING A DISPLAY SCREEN USING A KNOWLEDGE GRAPH”, U.S. Patent Application Publication 20190304190 A1, filed 2018-03-28 and published 2019-10-03, hereafter “JOHNSON”).

As per claim 5, concerning “updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier”, Charania in view of Francis teaches associating the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold (See Francis: [0057] and [0060]) as previously described in claim 1 rejection above.
However, Charania in view of Francis does not explicitly teach the method of claim 1, further comprising updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.
However, JOHNSON teaches the method of claim 1, further comprising:
updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier (See [0081], the camera 173 and/or the microphone 175 generally generate one or more of video data, audio data and multimedia data associated with the location of the user 101; for example, the camera 173 may be positioned to generate video data of the location of the user 101, and the microphone 175 may be positioned to generate audio data of the location of the user 101, such as voices of the user 101 and/or others at the location. Such video data and/or audio data may be used to update the knowledge graph 170.).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to apply Francis’ teaching with the Charania in view of Francis references because JOHNSON is dedicated to a knowledge graph defining relationships between a plurality of persons-objects-entities (POEs) of interest, Francis is dedicated to object tracking and management, Charania is dedicated to organization of digital assets, and the combined teaching would have enabled Charania in view of Francis to applying knowledge graph to store, include and associate information about image assets, location data and field-of-view persons-objects-entities (POEs) of interest to further render a graphical representation of an event for easy utilization.

As per claim 6, Charania in view of Francis and further in view of JOHNSON teaches the method of claim 5, further comprising:
accessing the knowledge graph to make a determination that metadata for the first digital asset are consistent, at least in part, with a meaning associated with the location identifier (See JOHNSON: [0111]-[0112], a person may be present in images rendered at the display screen 103 and/or in images acquired by the imaging device 232, and the person may correspond to one of the nodes of the knowledge graph 170 referred to as a field-of-view POEs of interest and located in a field-of-view; and machine learning algorithms 224 may utilize one or more map databases to determine a location of a building and/or business and the like in such images).

As per claims 11-12, the claims recite a computing device, comprising one or more memories; and one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories (See Charania: [0064]) to perform the steps of the methods recited in claims 5-6, respectively, above and rejected under 35 U.S.C. § 103 as being unpatentable over Charania in view of Francis, and further in view of JOHNSON.
Accordingly, claims 11-12 are rejected along the same rationale that rejected claims 5-6, respectively.

As per claims 18-19, the claims recite a non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations (See Charania: [0064]) comprising the steps of the methods recited in claims 5-6, respectively, above and rejected under 35 U.S.C. § 103 as being unpatentable over Charania in view of Francis, and further in view of JOHNSON.
Accordingly, claims 18-19 are rejected along the same rationale that rejected claims 5-6, respectively.
References
7.1. The prior art made of record
A. US Patent Application Publication US-20160110355-A1. 
B. US Patent Application Publication US-20020070862-A1.
C. US Patent Application Publication US-20190304190-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
D. US Patent Application Publication US-20130156275-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 14, 2022